In re Meyers, Kerry; - Defendant, Applying for Rehearing of this Court’s Order dated October 10, 2008; Parish of Jefferson, 24th Judicial District Court, Div. K, No. 87-3280; to the Court of Appeal, Fifth Circuit, No. 06-KH-477.
|, Rehearing denied.
CALOGERO, C.J., recused.
KIMBALL, J., additionally concurs and assigns reasons.
JOHNSON and WEIMER, JJ., would grant.
*1192VICTORY, J., concurs in the denial for the reasons assigned by KIMBALL, J.
TRAYLOR and KNOLL, JJ., joins additional concurrence by KIMBALL, JJ.